DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US Publication No.: US 2019/0129238 A1, “Wang”).
Regarding Claim 1, Wang discloses a display (Figure 4B), comprising:
A first substrate (Figure 4B, first substrate 101);
A first black matrix disposed on the first substrate (Figure 4B, first black matrix 102);
A second substrate disposed on the black first black matrix (Figure 4B, second substrate 201);
A second black matrix disposed between the second substrate and the first black matrix (Figure 4B, second black matrix 205), wherein
The second black matrix has a photonic crystal structure (Paragraph 0080). 

Regarding Claim 3, Wang discloses the display according to claim 1, wherein the photonic crystal structure is a periodic dielectric structure (Paragraph 0079).

Regarding Claim 9, Wang discloses a method of manufacturing a display (Figures 4A-4B), comprising steps of:
S10 providing a first substrate (Figure 4B, first substrate 101);
S20 forming a first black matrix on the first substrate (Figure 4B, first black matrix 102);
S30 providing a second substrate on the first black matrix (Figure 4B, second substrate 201);
S40 forming a second black matrix between the second substrate and the first black matrix (Figure 4B, second black matrix 205), wherein
The second black matrix has a photonic crystal structure, and the photonic crystal structure is a period dielectric structure (Paragraphs 0079-0080).

Regarding Claim 15, Wang discloses a method of fabricating a display according to claim 9, wherein the photonic crystal structure is a periodic dielectric structure (Paragraph 0079).

Claims 1, 2, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US Publication No.: US 2020/0033671 A1, “Wang’671”).
Regarding Claim 1, Wang’671 discloses a display (Figure 2B), comprising:
A first substrate (Figure 2B, first substrate 20);
A first black matrix disposed on the first substrate (Figure 2B, first black matrix 201);
A second substrate disposed on the black first black matrix (Figure 2B, second substrate 10);
A second black matrix disposed between the second substrate and the first black matrix (Figure 2B, second black matrix 123), wherein
The second black matrix has a photonic crystal structure (Paragraph 0077). 

Regarding Claim 2, Wang’671 discloses the display according to claim 1, wherein the first substrate comprises an array of transistors (Paragraph 0077).

Regarding Claim 9, Wang’671 discloses a method of manufacturing a display (Figures 2A-2B), comprising steps of:
S10 providing a first substrate (Figure 2B, first substrate 20);
S20 forming a first black matrix on the first substrate (Figure 2B, first black matrix 201);
S30 providing a second substrate on the first black matrix (Figure 2B, second substrate 10);
S40 forming a second black matrix between the second substrate and the first black matrix (Figure 2B, second black matrix 123), wherein
The second black matrix has a photonic crystal structure, and the photonic crystal structure is a period dielectric structure (Paragraph 0077).

Regarding Claim 14, Wang’671 discloses the method of manufacturing the display according to claim 9, wherein the first substrate comprises an array of transistors (Paragraph 0077). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’671 in view of Duan et al (US Publication No.: US 2016/0096233 A1, “Duan”).
Regarding Claim 4, Wang’671 discloses a method of manufacturing a display (Figures 4A-4B), comprising steps of:
S10 providing a first substrate (Figure 4B, first substrate 101);
S20 forming a first black matrix on the first substrate (Figure 4B, first black matrix 102);
S30 providing a second substrate on the first black matrix (Figure 4B, second substrate 201);
S40 forming a second black matrix between the second substrate and the first black matrix (Figure 4B, second black matrix 205), wherein
The second black matrix has a photonic crystal structure, and the photonic crystal structure is a period dielectric structure (Paragraphs 0079-0080).
Wang’671 fails to disclose that the step S40 comprises coating a positive photoresist on the second substrate; pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure; removing an unreacted positive photoresist to obtain the second black matrix.
However, Duan discloses a similar process comprising steps of coating a positive photoresist on the second substrate; pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure; removing an unreacted positive photoresist to obtain the second black matrix (Duan, Paragraphs 0169-0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wang’671to include a step of pumping laser as disclosed by Duan. One would have been motivated to do so for the purpose of precise control of resolution and accuracy (Duan, Paragraph 0111). 

Regarding Claim 7, Wang’671in view of Duan discloses the method of manufacturing the display according to claim 4.
Wang’671 fails to disclose a step of removing the unreacted positive photoresist comprises cleaning the photonic crystal structure with a developer.
However, Duan discloses a similar method comprising a step of removing the unreacted positive photoresist comprises cleaning the photonic crystal structure with a developer (Duan, Paragraph 0058; Paragraphs 0169-0170). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wang’671to include a step of using a developer as disclosed by Duan. One would have been motivated to do so for the purpose of precise control of resolution and accuracy (Duan, Paragraph 0111). 

Regarding Claim 8, Wang’671 in view of Duan discloses the method of manufacturing the display according to claim 4, wherein the first substrate comprises an array of transistors (Wang’671, Paragraph 0077).

Regarding Claim 10, Wang’671 discloses the method of manufacturing the display according to claim 9. 
Wang’671 fails to disclose that the step S40 comprises coating a positive photoresist on the second substrate; pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure; removing an unreacted positive photoresist to obtain the second black matrix.
However, Duan discloses a similar process comprising steps of coating a positive photoresist on the second substrate; pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure; removing an unreacted positive photoresist to obtain the second black matrix (Duan, Paragraphs 0169-0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wang’671to include a step of pumping laser as disclosed by Duan. One would have been motivated to do so for the purpose of precise control of resolution and accuracy (Duan, Paragraph 0111). 

Regarding Claim 13, Wang’671 in view of Duan discloses the method of manufacturing the display according to claim 10. 
Wang’671 fails to disclose a step of removing the unreacted positive photoresist comprises cleaning the photonic crystal structure with a developer.
However, Duan discloses a similar method comprising a step of removing the unreacted positive photoresist comprises cleaning the photonic crystal structure with a developer (Duan, Paragraph 0058; Paragraphs 0169-0170). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wang’671to include a step of using a developer as disclosed by Duan. One would have been motivated to do so for the purpose of precise control of resolution and accuracy (Duan, Paragraph 0111). 

Allowable Subject Matter
Claims 5-6, 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5 and 11, the prior art of record does not teach or suggest a method of manufacturing a display comprising steps of providing a substrate, a first black matrix on the first substrate, a second substrate on the first black matrix, a second black matrix between the second substrate and the first black matrix, wherein the second black matrix has a photonic crystal structure that is a periodic dielectric structure, wherein the step of forming the photonic crystal structure comprises coating a positive photoresist on the second substrate, pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure, removing an unreacted positive photoresist to obtain the second black matrix, wherein the positive photoresist comprises a liquid crystal molecule doped with a photosensitive polymer monomer, in combination with the remaining features recited in the claim.
The prior art of Wang (US 20190129238 A1) discloses a method of manufacturing a display comprising steps of providing a substrate, a first black matrix on the first substrate, a second substrate on the first black matrix, a second black matrix between the second substrate and the first black matrix, wherein the second black matrix has a photonic crystal structure that is a periodic dielectric structure (Wang, Figures 4A-4B; Paragraphs 0079-0080). However, Wang fails to disclose a step of pumping laser into the positive photoresist by a two-photo direct writing technique. The prior art of Steinhardt (US 2009/0212265 A1) discloses the use of lasers to cause two-photon polymerization (Steinhardt, Paragraph 0108). However, Steinhardt also fails to disclose the particular steps of pumping laser into the positive photoresist and then removing an unreacted positive photoresist. The prior art of Duan (US 2016/0096233 A1) discloses a step of pumping laser into the positive photoresist by a two-photon direct writing technique to form the photonic crystal structure, removing an unreacted positive photoresist to obtain the second black matrix (Duan, Paragraphs 0169-0170). However, Duan fails to disclose that the positive photoresist comprises a liquid crystal molecule doped with a photosensitive polymer monomer.
Therefore, Claims 5 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 and 12 would be allowable by virtue of their dependence on claims 5 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871